THE THIRTEENTH COURT OF APPEALS

                                   13-20-00026-CR


                                 The State of Texas
                                         v.
                                 Edward Jerome Huff


                                 On Appeal from the
                    272nd District Court of Brazos County, Texas
                     Trial Court Cause No. 17-04889-CRF-272


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court order the judgment of the trial court REVERSED and RENDERED.

      We further order this decision certified below for observance.

June 17, 2021